       Case 1:19-cv-03150-MKV-RWL Document 44 Filed 12/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  12/4/2020
---------------------------------------------------------------X
EDUARDO REYES NEPOMUCENO,                                      :
                                                               :    19-CV-3150 (MKV)(RWL)
                                             Plaintiff,        :
                                                               :
                  - against -                                  :     ORDER
                                                               :
COLUMBIA DELI & GRILL INC., et al.,                            :
                                                               :
                                             Defendants. :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Defendants have failed to provide discovery that is long overdue; they did not

appear for deposition as scheduled; did not respond to document requests; and did not

answer interrogatories. Defense counsel indicated that he has been having difficulty

obtaining cooperation from Defendants. Accordingly, by December 8, 2020, either (1)

Defendants shall comply with all outstanding written discovery and provide to Plaintiff

three dates during the month of December 2020 when Defendants are available to be

deposed; or (2) Defense counsel shall file a motion to withdraw in the event of Defendants

failure to cooperate. Failure of Defendants to provide all required discovery or otherwise

comply with this order will result in imposition of sanctions, including a recommendation

for entry of default judgment against the Defendants.

                                                     SO ORDERED.


                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: December 4, 2020
      New York, New York

Copies transmitted this date to all counsel of record.

                                                        1
